LUCERO, J.,
concurring in part and dissenting in part.
I agree with much of the majority opinion. I concur in its conclusion that the NCMIC policy does not provide coverage for the Briner suit. (Majority Op. 529-32.) And, with respect to the Hanover policy, I agree that A.A.’s injuries arose out of Dr. Balfour’s business. (Id. at 534-36.) But I must part ways with the majority opinion as to its holding that the Hanover policy does not apply because “Dr. Balfour was sued for allegedly negligent conduct and not an offense of ‘humiliation.’ ” (Id. at 538.)
As the majority opinion notes, the parties cite eases from other jurisdictions reaching divergent results under circumstances similar to those presented by this case. (Id. at 537.) The majority opinion discusses several such cases that focus on the nature of the claim asserted in the complaint against which the insured seeks defense by her insurance company. (See id. at 537-38.) I conclude that whatever merits such an approach may have, it is inconsistent with Oklahoma law.
In Phillips v. Estate of Greenfield, 859 P.2d 1101 (Okla.1993), the Oklahoma Supreme Court adopted an Oregon court’s holding that “[cjoverage does not turn on the legal theory under which liability is asserted, but on the cause of the injury.” Id. at 1105 (quoting Farmers Ins. Grp. v. Nelsen, 78 Or.App. 213, 715 P.2d 492, 494 (1986)). That rule dovetails neatly with the specific language of the Hanover policy at issue in this case. That policy does not define coverage based on specific categories of claims, but applies to “any ‘suit’ seeking ... damages” for “ ‘bodily injury’, ‘property damage’, or ‘personal and advertising injury.’ ” Accordingly, under Oklahoma law and the specific language of the policy, it is immaterial whether Briner’s complaint asserted a claim of humiliation. *540As Phillips directs, determining the scope of coverage turns on the type of underlying injury rather than the legal theory of liability.
This approach is consistent with other Oklahoma insurance cases. In Farmers Alliance Mutual Insurance Co. v. Willingham, No. 08-CV-0532-CVE-FHM, 2009 WL 3429768 (N.D.Okla. Oct. 20, 2009) (unpublished), the court considered a similar claim of negligent entrustment resulting in a sexual assault. Citing Phillips, the court determined that there was no coverage under the relevant homeowners’ insurance policy because that policy specifically excluded liability for sexual molestation. Id. at *4-5. As Phillips instructs, the Will-ingham court focused on whether the policy covered the cause of injury (sexual molestation), rather than on the theory of liability advanced. Id.; see also Pierce v. Okla. Prop. & Cas. Ins. Co., 901 P.2d 819, 823-24 (Okla.1995) (using similar reasoning, based on Phillips, to conclude that a named driver exclusion precluded coverage for a negligent entrustment claim).
The Phillips approach is also consonant with that taken by courts in other jurisdictions. In McFarlin v. Conseco Services, LLC, 99-AR-2282-S & 02-AR-287-S, 2004 WL 6067338 (N.D.Ala. Feb. 25, 2004) (unpublished), the court considered policy language materially identical to that contained in the Hanover policy. Id. at *6. It rejected the insurer’s argument that the policy did not apply because “the complaint does not specifically make a claim for humiliation.” Id. The court explained:
[T]he failure to allege one of the torts listed in the “personal injury” provision does not relieve Nationwide of its duty to defend. Admittedly, the use of the word “offenses” creates an ambiguity in the policies. However, such ambiguities are resolved against the insurer and in favor of the insured. Further, adopting Nationwide’s reading of the insurance policies would render the “humiliation” language irrelevant or meaningless because no independent tort of humiliation exists in Alabama, which is the applicable law of the underlying tort claims.
Id. at *8 (citation omitted).
This reasoning applies with equal force here. As in McFarlin, Oklahoma law requires that “a policy of insurance is to be construed strictly against the insurer and in favor of the insured.” Spears v. Shelter Mut. Ins. Co., 73 P.3d 865, 868 (Okla.2003). And although the word “offense” can mean “a ‘transgression of the law,’ it is also defined as a ‘violation or breaking of a social or moral rule’ and ‘something that offends or displeases.’” Paylor v. First Mountain Mortg. Corp., No. 278076, 2008 WL 4605304, at *6 (Mich.Ct.App. Oct. 9, 2008) (unpublished) (quoting Random House Webster’s College Dictionary (1997)). Further, like Alabama, Oklahoma apparently does not recognize an independent tort of humiliation. Accordingly, the majority opinion’s interpretation would im-permissibly render “humiliation” coverage a nullity. See Rodgers v. Tecumseh Bank, 756 P.2d 1223, 1225 (Okla.1988) (“[A]n interpretation making a provision a useful and valid part of an agreement is preferred over a construction making the clause a nullity.”).
Properly focusing on the nature of the injury, several courts have concluded “humiliation” coverage extends to a wide variety of claims. See Smith v. St. Paul Guardian Ins. Co., 622 F.Supp. 867, 873 (W.D.Ark.1985) (holding that “injuries sustained by the alienation of affections” are “capable of reasonable categorization as ‘humiliation’ ”); Paylor, 2008 WL 4605304, at *6 (holding that negligent training and supervision that resulted in humiliation was covered by materially identical policy language); SL Indus. v. Am. Motorists *541Ins. Co., 128 N.J. 188, 607 A.2d 1266, 1271, 1276 (1992) (common law fraud claim that alleged plaintiff “suffered from humiliation clearly falls within the policy’s explicit coverage for ‘injury arising out of ... humiliation’ ”); see also Titan Holdings Syndicate, Inc. v. City of Keene, 898 F.2d 265, 271 n. 6 (1st Cir.1990) (noting in dicta that the inclusion of “humiliation” in the definition of “personal injury” would “seem to expand the scope of coverage for personal injury to include claims against the insured based upon the type of injury suffered, rather than just claims for injuries arising from specifically enumerated offenses ”).
Applying this rule to the case at bar, I am convinced that the Hanover policy requires defense of the Briner lawsuit. The policy provides coverage for “injury ... arising out of ... humiliation ... that results in injury to the feelings or reputation of a natural person.” The Briner complaint alleges that A.A. suffered “mental pain” and “severe emotional distress” as a result of the sexual assault that Saul committed at Dr. Balfour’s office. There can be no doubt that these injuries constitute humiliation as that word is normally used. The plainest reading of the terms of the policy therefore covers A.A.’s injury, the proper locus of our analysis under Phillips.
The majority opinion distinguishes Phillips by claiming that the relationship between Dr. Balfour’s alleged negligence in allowing Saul access to the office and Saul’s sexual assault on A.A. is more attenuated than the relationship in Phillips between negligent entrustment and injury. (Majority Op. 539.) The Phillips decision notes that a different outcome might have been warranted if the insured property “is only in some marginal way associated with the injurious event.” 859 P.2d at 1106 n. 5. But I must respectfully disagree with the majority opinion’s statement that the degree of attenuation differs between this case and Phillips. Dr. Balfour’s alleged negligence was entrusting access to her office to Saul, a known sexual predator. And the alleged negligence in Phillips was permitting an unlicensed minor access to motorcycle keys. Id. at 1103. Both cases involve allegations that the insured negligently allowed access to a means of causing the injury that occurred to a party who was likely to cause that injury. I see no difference in the degree of connection between the entrustment and underlying offense.
The majority opinion also notes that Saul assaulted A.A. in other locations. (Majority Op. 539.) But the specific assaults at issue in the Briner suit required access to Dr. Balfour’s office: If Dr. Balfour had not given Saul access, Saul could not have assaulted A.A. there. That he could have assaulted A.A. in some other location, and did so at other times, does not attenuate the connection between Dr. Balfour’s negligent entrustment and the injury alleged in Briner’s complaint. Likewise, even if the minor in Phillips could have injured his passenger without access to his father’s motorcycle — perhaps by obtaining access to a different vehicle — his father’s negligence was nonetheless a cause of the passenger’s actual injury.
Because I conclude that Phillips requires us to construe the Hanover policy as mandating defense of the Briner suit, I respectfully dissent from the majority opinion’s conclusion to the contrary.